DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In lines 2-3, the recitation “wherein at least for the predominant part the fixing device is arranged in the interior” should be “wherein the fixing device is predominantly arranged in an interior”. In line 6, the recitation “device and” should be “device, and”. In line 10, the recitations “means of” and “moreover” should be deleted. In line 15, the recitation “the direction” should be “a direction”. In lines 16-17, the recitations “to be fixed” and “to be mounted to the front panel” should be deleted. In lines 21-22, the recitation “the position” should be “a position”. In line 32, the recitation “the interface” should be “the at least one interface”.
Claim 2 is objected to because of the following informalities: In lines 1-2, the recitation “wherein at least the property is implemented” should be “wherein the at least two properties implemented include”. In line 5, the recitation “that at least the property is implemented” should be deleted.
Claim 3 is objected to because of the following informalities: In lines 1-2, the recitation “wherein at least the property is implemented” should be “wherein the at least two properties implemented include”. In line 7, the recitation “the direction” should be “a direction”.
Claim 4 is objected to because of the following informalities: In lines 1-2, the recitation “wherein at least the property is implemented” should be “wherein the at least 
Claim 5 is objected to because of the following informalities: In lines 1-2, the recitation “wherein at least the property is implemented” should be “wherein the at least two properties implemented include”. In line 8, the recitation “the direction” should be “a direction”.
Claim 6 is objected to because of the following informalities: In lines 1-2, the recitation “wherein at least the property is implemented” should be “wherein the at least two properties implemented include”. In line 3, the recitation “the position” should be “a position”.
Claim 7 is objected to because of the following informalities: In lines 1-2, the recitation “wherein at least the property is implemented” should be “wherein the at least two properties implemented include”. In line 4, the recitation “movable” should be “at least one”. In line 7, the recitation “movable” should be “at least one”.
Claim 8 is objected to because of the following informalities: In lines 1-2, the recitation “wherein at least the property is implemented” should be “wherein the at least two properties implemented include”. In line 3, the recitation “the interface” should be “the at least one interface”. In line 8, the recitation “the direction” should be “a direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,412,893 (Muterthies).
With respect to claim 1: Muterthies discloses a drawer side wall having a cover profile (at least side wall elements 21-22 and profile elements 25) and a fixing device (holding part 2) for releasably fixing a front panel (in phantom in Fig. 9) to the drawer side wall (via fastening part 8), wherein at least for the 5predominant part the fixing device is arranged in the interior of the cover profile (Figs. 6 and 9), wherein the cover profile has an inner wall (in Fig. 8, side wall element 21) and the drawer side wall has a multi-function 
Regarding the claim recitation “and wherein moreover at least two properties selected from the following group are implemented”, 
the multi-function component has at least two support contours (arms 13 and/or ribs 12) which 15are spaced from each other transversely relative to a longitudinal extent of the drawer side wall and at which the cover profile is supported (Fig. 4 and Cols. 3-4), and
20the cover profile has an opening which can be covered by a cover portion (see Fig. 8, the “cover portion” is the right-hand profile element 25 and the “opening” is when the right-hand profile element 25 is not attached), wherein the multi-function component includes a support structure (projections 14).
Regarding the claim recitation “at which the cover portion can be supported when covering the opening”, Muterthies Fig. 6 shows the curvature 24 of the side wall element 21 supported at the projections 4 of the holding part 2. The projections 14 on the attachment 10 are similar to the projections 4 of the holding part 2. Muterthies Figs. 7-8 show the profile element 25 includes a curvature similar to the curvature 24 of the side wall element 21.

With respect to claim 5: See the rejection of claim 1 regarding the claim limitations “wherein at least the property 5is implemented that the cover profile has an opening which can be covered by a cover portion, wherein the multi-function component includes a support structure at which the cover portion can be supported when covering the opening”.
Muterthies Fig. 4 and Cols. 3-4 disclose the attachment 10 includes a lengthening 11 that includes a groove to surround web 7 of the holding part 2 in a form-locking manner. Muterthies Fig. 18 shows attachment 10’ includes some structure that extends downwardly. Muterthies Fig. 4 shows such downwardly extending structure would be positioned at, near, or on the arms 3 of the holding part 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the lengthening 11 to be at least some amount flexible and/or for the downwardly extending structure of the attachment 10 to be some amount flexible, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated for such structure(s) to be at least some amount flexible because that facilitates snapping the attachment 10 onto holding part 2. 

With respect to claim 9: The groove of the lengthening 11 of the attachment 10 that receives the web 7 of the holding part 2 meets “the multi-function device at least region-wise encloses the fixing device” as claimed. 
With respect to claim 10: See Fig. 2. The fastening part 8 forms a snap-engagement and/or latching connection with the head 5 of the holding part 2. See Figs. 2 and 4. The lengthening 11 includes a groove that receives the web 7 of the holding part 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the connection between the head 5 and the fastening part 8 for the groove in lengthening 11 and web 7, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because the shape of head 5 and the portion of fastening part 8 that engages the head 5, as applied between the attachment 10 and holding part 2, desirably prevents unwanted separation of the components. 
With respect to claim 11: See Figs. 1-4. The fastening element 1 is “a carrier profile” as claimed. 
With respect to claim 12: The holding part 2 is made of plastic (Col. 3), and this provides simple production via injection molding (Col. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the attachment 10 from plastic, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would be motivated to select plastic to make the attachment 10 because that enables simple production via injection molding.
With respect to claim 13: See Col. 1 for “drawers” and “a drawer with a pull-out slide”.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,412,893 (Muterthies) as applied to claim 1 above, and further in view of US PGPub 2014/0252936 (Holzapfel).
With respect to claim 4: See Muterthies Figs. 4 and 18. The bottom of the attachment 10 connects to the holding part 2 using a lengthening 11 that surrounds web 7 of the holding part 2. In front of and above the lengthening 11, the attachment 10 includes ribs 12 and other structures that extend downwardly. When the attachment 10 is mounted on the holding part 2, the ribs 12 and other structures that extend downwardly are positioned proximate where the fastening part 8 mounts to the holding part 2.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Muterthies’ attachment 10 to include one of more of Holzapfel’s noses 32 and 33 at the position(s) indicated in the annotated image below, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

    PNG
    media_image1.png
    1086
    465
    media_image1.png
    Greyscale

One would be motivated to make such a modification because the nose(s) 32 and/or 33, as added to the attachment 10, predictably permit easier introduction of Muterthies’ fastening part 8 to the holding part 2.
. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,412,893 (Muterthies) as applied to claim 1 above, and further in view of WO 2016/145465 (Hoffmann).
See US PGPub 2018/0000242 as the English-language equivalent of WO 2016/145465.
With respect to claim 6: See Muterthies Figs. 1 and 4. When the attachment 10 is connected to the holding part 2, the lengthening 11 and/or other parts of the attachment 10 are adjacent to the eccentric device 6 “by means of which a fastening part 8 can be adjusted and locked” (Col. 3). 
Hoffmann’s holding plate 81 includes operating instructions in the form of lines, for facilitating operation of an adjustment and/or locking device by a user. Hoffmann [0038] teaches the use of embossing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to emboss operating instructions, like those of Hoffmann, on the attachment 10 of Muterthies, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to help a user understand operation of the eccentric device 6. 
Regarding having the lines on the attachment 10, when the eccentric device 6 is on the holding part 2, the rearrangement or relocation of the essential working parts of an 
The recitation “and wherein the lines are engraved or embossed into the multi-function component” is best understood as a product-by-process claim recitation.  “[E]ven though product-by-process claims are lim-ited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the method by which the lines are applied to the multi-function component fails to yield a patentable distinction for the claimed apparatus.
Allowable Subject Matter
Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637